Citation Nr: 0336004	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  01-03 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the March 2001 reduction in disability evaluation for 
recurrent left shoulder dislocation with traumatic arthritis, 
from 30 percent to 20 percent, is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which reduced the disability 
evaluation for recurrent left shoulder dislocation with 
traumatic arthritis from 30 percent to 20 percent effective 
March 1, 2001.  The veteran appeals the propriety of that 
reduction and requests restoration of the 30 percent 
disability evaluation.

The Board first considered this issue in October 2002 and 
found that the reduction in evaluation was appropriate.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court) and in June 2003 the 
Court granted a joint motion for remand vacating the Board's 
decision and remanding the matter for further consideration 
of the record and specific findings as to the sufficiency of 
the medical evidence in showing a material improvement in the 
veteran's left shoulder disability.  As such, this matter is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  A 30 percent disability evaluation for recurrent 
dislocation of the left shoulder with traumatic arthritis was 
assigned in April 1995.  That evaluation was in effect for 
over five years when it was reduced effective March 1, 2001.

2.  Medical evidence of record as of the December 2000 rating 
decision which reduced the veteran's disability rating for 
his left shoulder disability was sufficient to show material 
improvement.

3.  Findings reported on the October 1999 VA examination 
report were at least as full and complete as the findings 
made upon VA examination in January 1995, as both reports 
show findings of limitation of motion with pain throughout 
testing.  

4.  Medical evidence showed material improvement in the 
veteran's left shoulder disability as of December 2000, in 
that the veteran's range of motion had improved significantly 
even though he reported continued pain in the shoulder.

5.  As of December 2000, the veteran had left shoulder 
flexion to 120 to 140 degrees, abduction to at least 90 
degrees, external rotation to 70 degrees, and internal 
rotation to 55 degrees.  All range of motion tests caused 
complaints of pain.

6.  The veteran is right-hand dominant and is able to lift 
his left arm over midway between his side and shoulder level.  
His complaints of pain do not hinder his ability to lift his 
left arm to that level.

7.  There is no additional functional loss due to continued 
complaints of pain in the left shoulder and arm.

8.  A separate rating for arthritis of the left shoulder is 
not warranted.


CONCLUSION OF LAW

Reduction in the disability evaluation for recurrent left 
shoulder dislocation with traumatic arthritis from 30 percent 
to 20 percent, effective March 1, 2001, is appropriate.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010-5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7020 (Fed. Cir. Sept. 
22, 2003), which invalidated portions of the implementing 
regulations.  In light of the record on appeal and for the 
reasons expressed immediately below, the Board finds that the 
development of this claim has proceeded in accordance with 
the provisions of the law and regulations as they now stand.

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in May 
2001.  The veteran was also advised of the evidence needed to 
substantiate his claim, the evidence to be supplied by the 
veteran, and the evidence obtained by VA in the statement of 
the case and the supplemental statement of the case issued 
during the course of this appeal.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a veteran is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  As 
such, the veteran had one year from May 2001 in which to 
respond before VA could proceed under the new judicial 
precedent.  Because this time limit expired in May 2002, the 
Board finds that the appropriate notice time limits have 
passed and this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
physical examination.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
May 2000, and has actively participated in the development of 
his claim since that time.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
the reduction in evaluation of a service-connected disability 
or employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given sixty days for 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a sixty-day period from the date of 
notice to the beneficiary of the final rating action expires.  
See 38 C.F.R. § 3.105(e).

The Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction in disability 
evaluation for his left shoulder disability.  The Board notes 
that the RO originally proposed reducing both evaluations for 
the veteran's left shoulder disability, i.e.:  the 30 percent 
evaluation for recurrent left shoulder dislocation with 
traumatic arthritis and the 30 percent evaluation for 
peripheral neuropathy of the left shoulder.  Specifically, 
the RO issued a rating decision in December 1999 proposing 
the reduction in each of the veteran's 30 percent evaluations 
for his left shoulder disability and he was notified of the 
proposed action by a letter dated that same month.  The 
veteran submitted correspondence dated in January 2000 
indicating his desire to maintain the higher evaluations and 
requested a predetermination hearing.  

The veteran testified before an RO hearing officer in May 
2000, and additional medical evidence was obtained in 
conjunction with the veteran's request to maintain his 30 
percent evaluations.  The RO considered the new evidence and 
issued a rating decision in December 2000, stating the 
reasons for reducing only the evaluation of recurrent 
dislocation of the left shoulder; the evaluation for 
peripheral neuropathy was maintained at 30 percent.  In that 
rating decision, the RO assigned an effective date of March 
1, 2001, the first day of the month following the sixty-day 
notice period from the date of the December 2000 notice of 
the final action, for the reduction.  As such, the RO's 
reduction of the evaluation of the veteran's recurrent left 
shoulder dislocation with traumatic arthritis was 
procedurally in accordance with the provisions of 38 C.F.R. 
Section 3.105.

Next, the Board must determine if the reduction in the 
veteran's disability evaluation was appropriate.  Under 38 
C.F.R. Section 3.344, if a rating has been in effect for five 
years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

The evidence of record shows that at the time of the April 
1995 rating decision in which the veteran was assigned a 30 
percent disability evaluation for recurrent dislocation of 
the left shoulder with degenerative changes, the veteran 
could only flex his left arm to 50 degrees, abduct to 45 
degrees, and rotate both internally and externally to 40 
degrees.  The January 1995 VA examination report reflecting 
these findings specifically noted that the range of motion 
findings were all with moderate pain.  His trapezius muscle 
was noted to be swollen and painful and he had difficulty 
dressing and undressing because of his inability to raise his 
arm.  Since that time, the veteran has undergone surgical 
intervention, participated in physical therapy and 
occupational therapy, and has continued with routine check-
ups.  Physical therapy notes dated in February 1999 show that 
the veteran reported feeling better and upon examination he 
had active range of motion in the left arm with flexion to 
120 degrees, abduction to 119 degrees, external rotation to 
65 degrees and internal rotation to 54 degrees.

The veteran underwent VA examination in October 1999 and 
reported that he continued to work for the state highway 
department, but could not perform overhead work.  He related 
having continued pain, numbness and tingling in the left 
upper extremity.  Upon examination, the veteran had flexion 
to 140 degrees, abduction to 140 degrees, external rotation 
to 70 degrees, and internal rotation to 55 degrees; all range 
of motion tests caused complaints of pain but there was no 
notation that the veteran could not perform the tests or that 
his motion was further limited as a result of pain.  X-rays 
showed postoperative changes and periarticular ossification 
related to surgery as well as small spurs at the articular 
surface of the glenoid.  The veteran was unable to tolerate 
nerve conduction studies.

The veteran testified before an RO hearing officer in May 
2000 that his activities were limited by his inability to 
lift anything above his head.  He stated that he stopped 
attending physical therapy because it interfered with his 
work schedule.  The veteran testified that he used Ben-Gay 
and Motrin daily and had been told that he had arthritis in 
his left shoulder that could be surgically treated.  He 
stated that he did not desire any additional surgery on the 
left shoulder.

Treatment records through December 2000 show that the veteran 
was seen periodically for complaints of pain and numbness in 
his left shoulder and hand.  He occasionally used a splint on 
his left hand and his treating physician restricted his 
lifting, pulling and pushing to ten pounds.  In March 2000, 
the veteran complained of constant pain, but was able to lift 
his left arm to about 120 degrees; strength was within normal 
limits.  In June 2000, the veteran was noted to have 
persistent left shoulder pain and continued conservative 
orthopedic treatment with regular follow-up was recommended.  

In April 2002, the veteran's representative advised VA that 
it did not dispute the assignment of a 20 percent evaluation 
under 38 C.F.R. Section 4.71a, Diagnostic Code 5201, as it 
was acknowledged that the veteran's left arm motion was not 
limited to 25 degrees from his side; however, it was believed 
that the 30 percent disability evaluation should be 
maintained because a separate rating of 10 percent should be 
assigned for arthritis in the left shoulder.

Traumatic arthritis is evaluated under Diagnostic Code 5010 
which directs evaluation of that disability under the 
criteria for degenerative arthritis found in Diagnostic Code 
5003.  Specifically, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by the limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations shall be rated 
as 20 percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the arm is evaluated under Diagnostic 
Code 5201.  For the non-dominant arm, a 30 percent evaluation 
is assigned when there is limitation to 25 degrees from the 
side; a 20 percent evaluation is assigned when there is 
either evidence of limitation to midway between the side and 
shoulder level or limitation at shoulder level.  38 C.F.R. 
Sections 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the veteran's reports of pain 
have been considered.  

The Board notes that the veteran's complaints of numbness and 
tingling have been evaluated under the criteria for rating 
peripheral neuropathy and are not considered with this 
evaluation as the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided and the veteran has a separate disability rating of 
30 percent for left arm peripheral neuropathy with partial 
sensory and motor paralysis.  See 38 C.F.R. § 4.14.  The 
separate rating for neurological disability is not at issue 
here.

Given the evidence as outlined above, the Board finds that 
the medical evidence of record as of the December 2000 rating 
decision which reduced the veteran's disability rating for 
his left shoulder disability was sufficient to show material 
improvement.  Specifically, there were treatment notes dated 
in 2000 showing normal strength in the left arm and the 
ability to lift the left arm above the head notwithstanding 
complaints of constant pain.  Additionally, the findings 
reported at the October 1999 VA examination mirror the 
treatment records in that they show increased range of motion 
in the left shoulder notwithstanding complaints of pain.  The 
Board also finds that the findings at the VA examination of 
October 1999 were at least as full and complete as the 
findings made upon examination in January 1995, the 
examination report used by the RO when increasing the 
veteran's disability rating to 30 percent.  Specifically, 
both reports show findings of limitation of motion with pain 
throughout the testing.  

Following a complete review of the medical evidence, the 
Board finds that there has been a material improvement in 
disability since the veteran was assigned a 30 percent 
disability evaluation in April 1995.  Specifically, his range 
of motion significantly improved in that his flexion went 
from 50 degrees to at least 120 degrees, his abduction went 
from 45 degrees to at least 90 degrees, and his internal and 
external rotation went from 40 degrees to 55 and 70 degrees, 
respectively, notwithstanding complaints of pain on all range 
of motion studies both before the improvement and subsequent 
thereto.  Nowhere in the medical record is there a suggestion 
of the veteran's range of motion being limited by pain beyond 
those levels reported as each reporting of loss of motion 
reflects pain with motion.  Thus, having found that a 
material improvement was experienced, the Board looks to the 
rating schedule to determine the appropriate rating for 
recurrent left shoulder dislocation with traumatic arthritis. 

The 20 percent rating assigned under Diagnostic Codes 5010 
and 5201 is appropriate as the veteran's limitation of motion 
in the left shoulder is somewhere around shoulder level.  
There is no suggestion in the record that he is limited to 
only 25 degrees from his side as is required for the 30 
percent evaluation even when considering the veteran's 
continued complaints of persistent pain.  Additionally, there 
is no evidence of additional disability as the result of a 
functional limitation due solely to pain.  As such, an 
evaluation higher than 20 percent may not be assigned even 
when considering the veteran's complaints of pain under the 
provisions of 38 C.F.R. Sections 4.40, 4.45, and 4.59.

A separate evaluation for arthritis can only be assigned if 
it is based on manifestations other than those compensated 
under Diagnostic Code 5010 in order to avoid pyramiding.  See 
General Counsel Precedent Opinion 9-98 (August 14, 1998) 
(VAOPGCPREC 9-98).  Because the current evaluation is based 
on the veteran's painful and limited motion, manifestations 
compensated under Diagnostic Code 5010, a separate rating is 
not available for assignment for the veteran's left shoulder 
arthritis.  Specifically, the veteran's complaints related to 
his left shoulder disability are limited to pain and 
limitation of motion as all neurological manifestations of 
the left shoulder disability have been separately rated under 
38 C.F.R. 4.124a, Diagnostic Code 8513.  Consequently, given 
the record as a whole, the Board finds that the preponderance 
of the evidence supports the reduction in rating from 30 
percent to 20 percent.  The objective medical findings 
reflecting range of motion coupled with the subjective 
complaints of pain that have been consistent throughout the 
medical record are accorded great weight in determining the 
propriety of the rating decisions.  Accordingly, the Board 
finds that the assignment of a 20 percent evaluation for 
recurrent left shoulder dislocation with traumatic arthritis 
as of March 1, 2001, is appropriate.

The Board notes that the VA schedule of ratings will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is unemployable because 
of his service-connected left shoulder disability and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  He has not required frequent periods of 
hospitalization and treatment records are void of any finding 
of exceptional limitation due to the left shoulder disability 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by continued 
shoulder pain would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and the veteran's request for restoration of a 30 
percent disability evaluation is denied.


ORDER

Reduction in evaluation is appropriate and restoration of a 
30 percent disability evaluation for recurrent left shoulder 
dislocation with traumatic arthritis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



